NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       March 26, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/29/2020 was considered by the examiner.

Drawings
4.	The drawings were received on 05/29/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busacca et al. US 2019/0372150.
 	As to Claim 1, Busacca discloses a non-aqueous electrolyte [0270] secondary battery [0230].  Comprising: a positive electrode (cathode structures 112, [0230]), a negative electrode (anode structures 110, [0230]), and a non-aqueous electrolyte [0270].  Wherein the positive electrode includes a positive electrode current collector (140), a positive electrode active substance layer (microporous separator layer), and an insulating layer (130) [0270].  The positive electrode current collector (cathode current collector, 140) has a part where the positive electrode current collector is exposed at least one edge thereof (see for instance figures 4A & B).  The insulating layer (backbone 141) is positioned at a boundary between the positive electrode active substance layer and the part where the positive electrode current collector is exposed (see figures 4A & B, [0218]).  The insulating layer contains an inorganic filler and resin particles [0107] at a mass ratio of 75:25 to 25:75 (this feature is inherent given the cathode active material is 50 to 99 weight percent, and oxide (inorganic filler) and resin is used as the remainder [0107]). See MPEP 2112, and the resin particles have a compressive strength of 74 MPa or less (this feature is also inherent given Busacca is 

 	As to Claim 2, Busacca discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the resin particles are at least one type of particle selected from the group consisting of polyethylene particles, polytetrafluoroethylene particles and polyvinylidene fluoride particles [0107].  
 	As to Claim 3, Busacca discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the compressive strength of the resin particles is inherently 25 MPa or less [0107].   This feature is inherent given similar materials will have similar compressive strengths.  See MPEP 2112.
 	As to Claim 4, Busacca discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the compressive strength of the resin particles is 15 MPa or less [0107].   This feature is inherent given similar materials will have similar compressive strengths.  See MPEP 2112.

7.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hagiwara et al. US 2020/0203724 discloses an electrode containing an active material-containing layer, containing a positive and negative current collectors’ secondary particle containing an oxide [0117-0145].

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727